Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 1 of 7 PageID 238




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    vs.                                                Case No. 3:08-cr-181-MMH-JBT-2

    JESSE JEROME BRACLET
                                                   /

                                               ORDER

           This case is before the Court on Defendant Jesse Jerome Braclet’s

    untitled motion for a sentence reduction and request for appointment of counsel.

    (Doc. 105, Motion). Braclet is serving a 128-month term of imprisonment for

    distributing and aiding and abetting the distribution of cocaine, in violation of

    21 U.S.C. § 841(a)(1) and § 841(b)(1)(C), plus a consecutive 60-month term of

    imprisonment for possession of a firearm in furtherance of a drug trafficking

    crime, in violation of 18 U.S.C. § 924(c). (Doc. 77, Judgment). Braclet requests

    a sentence reduction based on (1) the First Step Act of 2018, Pub. L. No. 115–

    391, 132 Stat. 5194, and (2) the United States Supreme Court’s decision in

    United States v. Davis, in which the Supreme Court held that the “residual

    clause” of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague. 139 S. Ct. 2319,

    2323–24 (2019). 1


    1
           Section 924(c) makes it unlawful to use or carry a firearm during and in relation to a
    “crime of violence” or a drug trafficking crime, or to possess a firearm in furtherance of such a
    crime. 18 U.S.C. § 924(c)(1). The provision that the Supreme Court struck down in Davis was
                                                   1
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 2 of 7 PageID 239




           By endorsed order, the Court appointed the Federal Public Defender to

    represent Braclet in proceedings under the First Step Act. (Doc. 106). The

    United States Probation Office submitted a memorandum in which it advised

    the Court that Braclet was ineligible for relief because neither of the offenses of

    conviction is a “covered offense” under Section 404 of the First Step Act. (Doc.

    107, First Step Act Memorandum and PSR). On December 9, 2020, the Federal

    Public Defender notified the Court that it would not be seeking First Step Act

    relief for Braclet because the relief he sought was beyond the scope of Section

    404 and the Federal Public Defender’s appointment under this Court’s Omnibus

    Order (see No. 8:19-mc-10-T-23). (Doc. 109, Notice). The United States filed a

    response in opposition to Braclet’s Motion on December 23, 2020. (Doc. 110,

    Response).

           To the extent Braclet seeks relief based on the First Step Act, the Court

    construes Braclet’s Motion as a motion under 18 U.S.C. § 3582(c)(1)(B). The

    Motion could be construed as seeking a sentence reduction under either of two

    provisions of the First Step Act, neither of which affords Braclet relief.

           First, Braclet’s Motion could be construed as seeking a sentence reduction

    based on Section 404, which provides that “[a] court that imposed a sentence for

    a covered offense may, on motion of the defendant … impose a reduced sentence


    § 924(c)(3)(B), which defined a “crime of violence” as a felony offense “that by its nature,
    involves a substantial risk that physical force against the person or property of another may
    be used in the course of committing the offense.” Id., § 924(c)(3)(B).


                                                 2
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 3 of 7 PageID 240




    as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;

    124 Stat. 2372) were in effect at the time the covered offense was committed.”

    First Step Act, § 404(b). A “covered offense” is “a violation of a Federal criminal

    statute, the statutory penalties for which were modified by section 2 or 3 of the

    Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was

    committed before August 3, 2010.” Id., § 404(a). Section 2 of the Fair Sentencing

    Act modified the statutory penalties for crack cocaine offenses by increasing the

    amounts necessary to trigger the escalating penalties under 21 U.S.C. §§

    841(b)(1)(A)(iii) and (b)(1)(B)(iii), which was part of an effort to reduce the

    sentencing disparity between crack cocaine offenses and powder cocaine

    offenses. See United States v. Jones, 962 F.3d 1290, 1296–97 (11th Cir. 2020)

    (describing the effect of the Fair Sentencing Act). 2 “Only ‘crack-cocaine offenses

    for which 21 U.S.C. sections 841(b)(1)(A)(iii) and (B)(iii) provide the penalties’

    qualify as ‘covered offenses.’” United States v. McCurry, 833 F. App’x 284, 286

    (11th Cir. 2020) (alteration adopted) (quoting Jones, 962 F.3d at 1300–01).

           Braclet was not convicted of a “covered offense” because he was convicted

    of distributing cocaine hydrochloride (i.e., powder cocaine), not crack cocaine.

    See Judgment; PSR at ¶¶ 6, 16; (see also Doc. 55, Plea Agreement at 1, 3, 16–

    17). Because the Fair Sentencing Act of 2010 had no effect on the statutory



    2
           Section 3 of the Fair Sentencing Act eliminated the mandatory minimum penalty for
    simple possession of crack cocaine, and is not relevant here. See Fair Sentencing Act, § 3.


                                                 3
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 4 of 7 PageID 241




    penalties applicable to powder cocaine offenses, Braclet is not eligible for relief

    under Section 404 of the First Step Act. United States v. Pubien, 805 F. App’x

    727, 729–30 (11th Cir. 2020) (holding that Section 404 does not provide district

    courts with authority to reduce a defendant’s sentence for a powder cocaine

    offense).

          Second, Braclet’s Motion could be construed as seeking a sentence

    reduction based on Section 403 of the First Step Act, which amended 18 U.S.C.

    § 924(c)(1)(C)’s repeat-offender sentence “stacking” provision. Prior to the First

    Step Act, in the case of a second or subsequent conviction under § 924(c), the

    defendant faced a mandatory minimum sentence of 25 years in prison for each

    subsequent § 924(c) conviction, consecutive to all other sentences, even if the

    second or subsequent conviction was obtained in the same prosecution as the

    first such conviction. 18 U.S.C. § 924(c)(1)(C)(i) (2006); Deal v. United States,

    508 U.S. 129, 131–32 (1993). The First Step Act changed this law by limiting

    the application of stacked 25-year mandatory minimum sentences to

    defendants whose second or subsequent violation of § 924(c) “occurs after a prior

    conviction under this subsection has become final.” First Step Act, § 403(a).

    Section 403(a) is inapplicable to Braclet because he was convicted of only a

    single § 924(c) violation, so he was not (and is not) subject to a stacked 25-year

    mandatory minimum penalty. Moreover, and in any event, the First Step Act

    limits the extent to which Section 403 applies retroactively:


                                            4
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 5 of 7 PageID 242




          (b) APPLICABILITY TO PENDING CASES.— This section, and
          the amendments made by this section, shall apply to any offense
          that was committed before the date of enactment of this Act, if a
          sentence for the offense has not been imposed as of such date of
          enactment.

    First Step Act, § 403(b) (emphasis added). The Court sentenced Braclet on

    September 28, 2009, well before the First Step Act became law. (Doc. 76, Minute

    Entry). “By its plain language, section 403 is thus inapplicable to [Braclet].”

    Willingham v. United States, 805 F. App’x 815, 817 (11th Cir. 2020).

          Finally, Braclet’s Motion could be construed as arguing that his § 924(c)

    conviction is unlawful based on the Supreme Court’s decision in United States

    v. Davis, 139 S. Ct. 2319. If Braclet seeks to collaterally attack the lawfulness

    of his sentence, he would have to file a motion to vacate under 28 U.S.C. § 2255,

    which he has not indicated he wishes to do. In any event, Davis is inapplicable

    to Braclet because Davis invalidated only § 924(c)(3)(B), which forms part of the

    definition of the phrase “crime of violence” as used in that statute. 139 S. Ct. at

    2323–24. Braclet was convicted of possessing a firearm in furtherance of a drug

    trafficking crime, not a crime of violence, see Judgment, so Davis does not afford

    Braclet relief. See In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019) (“Thus,

    it is apparent from the record that Navarro’s § 924(c) conviction is fully

    supported by his drug-trafficking crimes, and it therefore is outside the scope

    of Davis, which invalidated only § 924(c)(3)(B)’s residual clause relating to

    crimes of violence.”).


                                            5
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 6 of 7 PageID 243




          Regarding Braclet’s request for the appointment of counsel, there is

    generally no constitutional right to counsel in post-conviction proceedings

    under 18 U.S.C. § 3582(c)(1) or 28 U.S.C. § 2255. Pennsylvania v. Finley, 481

    U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends to the first

    appeal as of right, and no further.”); United States v. Cain, 827 F. App’x 915,

    921 (11th Cir. 2020) (concluding that the right to counsel does not extend to

    proceedings under 18 U.S.C. § 3582(c)(1) (citing, inter alia, United States v.

    Webb, 565 F.3d 789, 794–95 (11th Cir. 2009))). The Court may, in its discretion,

    appoint counsel if the interests of justice so require. See 18 U.S.C. § 3006A(a)(2);

    Cain, 827 F. App’x at 921–22. Here, neither the Constitution, statutory

    authority, nor the interests of justice support the appointment of counsel so that

    Braclet can pursue relief based on the First Step Act or United States v. Davis.

          Accordingly, it is hereby ORDERED:


       1. Defendant Jesse Jerome Braclet’s untitled motion for sentence reduction

          and appointment of counsel (Doc. 105, Motion) is DENIED.

       2. The Court construes the Federal Public Defender’s “Notice Re: Motion for

          Relief Under the First Step Act of 2018” (Doc. 109) as a motion to

          withdraw. The motion is GRANTED, and the Federal Public Defender is

          relieved of further responsibilities with respect to Jesse Jerome Braclet




                                             6
Case 3:08-cr-00181-MMH-JBT Document 111 Filed 04/06/21 Page 7 of 7 PageID 244




            regarding First Step Act proceedings.


       DONE AND ORDERED at Jacksonville, Florida this 5th day of April, 2021.




    lc 19
    Copies:
    Counsel of record
    Defendant




                                            7
